DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 1/15/2021 has been entered. In the amendment, Applicant amended claims 1-5, 8 and 10. Currently claims 1-12 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities:  
the claim limitation “wherein the discharging unit comprises-a the discharging transistor, a gate electrode of the discharging transistor is connected to the potential control unit, a first electrode of the discharging transistor is connected to a corresponding gate line, and a second electrode of the discharging transistor is connected to the display level end” should be deleted because it has been presented in its parent claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are
cooperative relationship of “a first level” in claim 2 with other elements in the instant claim and its parent claim(s);
cooperative relationship of “a first level” in claim 3 with other elements in the instant claim and its parent claim(s);
cooperative relationship of “a second level” in claim 4 with other elements in the instant claim and its parent claim(s);
cooperative relationship of “a second level” in claim 5 with other elements in the instant claim and its parent claim(s);.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a data voltage supplying unit” in ll. 7 and “a gate line” in ll. 13-14. It is unclear whether it refers to the same a data voltage supplying unit and the gate line in its claim 10 recites “the gate line” in ll. 15. It is unclear whether it refers to the gate line presented in claim 1 or the gate line in ll. 13-14 of the instant claim.
Claim 11 is rejected because it depends on claim 10.
Claim 12 recites claim elements “a determination unit” and “a display device” in ll. 3, “a potential control unit” and “a data line control unit” in ll. 4-5, “a data voltage supplying unit” in ll. 7, “a discharging unit” in ll. 10 and “a display level end” in ll. 11. It is unclear whether the elements refer to the same determination unit, the same display device, the same data line control unit, the same discharging unit and the same display level end presented in claim 1. Claim 12 further recites “a gate line” in ll. 13-14. It is unclear whether it refers to the same the gate line in its parent claim 1. In addition, claim 12 recites “the gate line” in ll. 15. It is unclear whether it refers to the gate line presented in claim 1 or the gate line in ll. 13-14 of the instant claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2015/0206477).
Regarding claim 1, Xu teaches a display device (Figs. 1-2), comprising a plurality of gate lines (Figs. 1-2: gate lines 111), a plurality of data lines (Figs. 1-2: data lines 121), a data switch 
the driving IC comprises a data voltage supplying unit (Fig. 2: ground GND, seventh transistors 143); 
a first end of the data switch (Fig. 2: end of fifth transistors 122 that is directly connected to one seventh transistor 143) is connected to the data voltage supplying unit, and a second end (Fig. 2: end of fifth transistor 122 that is directly connected to one data line 121) of the data switch is connected to the data lines; 
the display device further comprises a rapid discharging circuit (Fig. 2: third transistors 112) comprising a discharging unit (Fig. 2: third transistors 112), wherein 
a control end (Fig. 2: gate of transistors 112) of the discharging unit is connected to a driving integrated circuit (IC), a first end (Fig. 2: ends of third transistors 112 that are directly connected to fourth transistors 113) of the discharging unit is connected to a gate line of the display device, and a second end (Fig. 2: ends of third transistors 112 that are connected to “Vgh” signal line) of the discharging unit is connected to a display level end (Fig. 2: “Vgh” terminal of display) of the display device, the display level end is connected to the driving IC; 
the driving IC further comprises a determination unit (Fig. 2: timer 141; [0045]; Examiner’s Note: according to para. [0045], time 141 necessarily includes a determination unit for determining a shut-down event in order for consequently generating a high level pulse signal that is inputted to control signal line Xon), a potential control unit (Fig. 2: “Vgh” signal line; [0045]: a potential control unit necessarily exists to enable turning on of all the gate driving signals simultaneously by supplying Vgh, instead of GO and GE, to all gate lines 111) and 
a control end (Fig. 2: gate of fifth transistor 122) of the data switch is connected to the data line control unit; 
the potential control unit is connected to the determination unit, a control end of a discharging unit and a display level end (Fig. 2 and note above interpretation of “determination unit”, “discharging unit” and “display level end”); 
the data line control unit is connected to the determination unit (Fig. 2), the control end of the data switch and the data voltage supplying unit; and 
the discharging unit comprises a discharging transistor (Fig. 2: third transistors 112), a gate electrode (Fig. 2: gate of third transistor 112) of the discharging transistor is connected to the potential control unit, a first electrode (Fig. 2: electrode of third transistor 112 directly connected to fourth transistors 113) of the discharging transistor is connected to the gate line, and a second electrode (Fig. 2: electrode of third transistor 112 directly connected to “Vgh” terminal) of the discharging transistor is connected to the display level end.

Regarding claim 2, Xu teaches the display device according to claim 1 Xu further teaches the display device according to claim 1, wherein a thin film transistor (TFT) (Fig. 2: first transistors 131; [0003]: last sentence) at a pixel region (Fig. 2: pixel unit 130) whose gate electrode is connected to the gate line is an n-type transistor ([0045]: 2nd sentence), the first level is a high level (Examiner’s Note: it is unclear what is meant by the “first level”, the gate of first transistor 131 could be at a high level at some periods).

Regarding claim 3, Xu teaches the display device according to claim 1 Xu further teaches the display device according to claim 1, wherein the TFT (Fig. 2: first transistor 131) at the pixel region whose gate electrode is connected to the gate line is a p-type transistor ([0045]: 2nd sentence; Examiner’s Note: it is not precluded that all transistors in Fig. 2 are P-type transistors), the first level is a low level (Examiner’s Note: it is unclear what is meant by the “first level”, the gate of first transistor 131 could be at a low level at some periods).

Regarding claim 4, Xu teaches the display device according to claim 1 Xu further teaches the display device according to claim 1, wherein a thin film transistor (TFT) at a pixel region (Fig. 2: first transistors 131; [0003]: last sentence) whose gate electrode is connected to the gate line is an n-type transistor ([0045]: 2nd sentence), the second level is a low level (Examiner’s Note: it is unclear what is meant by the “second level”, the gate of first transistor 131 could be at a low level at some periods).
 
Regarding claim 5, Xu teaches the display device according to claim 1 Xu further teaches the display device according to claim 1, wherein the TFT (Fig. 2: first transistor 131) at the pixel region whose gate electrode is connected to the gate line is a p-type transistor ([0045]: 2nd sentence; Examiner’s Note: it is not precluded that all transistors in Fig. 2 are P-type transistors), the second level is a high level (Examiner’s Note: it is unclear what is meant by the “first level”, the gate of first transistor 131 could be at a high level at some periods).

claim 8, Xu teaches the display device according to claim 1 Xu further teaches the display device according to claim 1, wherein the predetermined discharging level is a ground level (Fig. 2: “GND” level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0206477).
Regarding claim 6, Xu teaches the display device according to claim 1. Xu does not further explicitly teach the display device according to claim 1, wherein the display level end is a display low-level end, the display low-level end is not connected to an electrostatic protection low- level end of the display device used in an electrostatic protection circuit.
However, according to para. [0045] of Xu, it is not precluded that it is an option that all transistors could be P-type transistors. In this scenario, Vgh is necessarily replaced by Vgl for proper operation, which would result in the display level end being a display low-level end.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply the common practice to the technique to Xu’s display device to achieve a predictably reliable display device. 


Regarding claim 12, Xu teaches a display control method (Fig. 2) for use in the display device according to claim 1, comprising steps of: 
determining, by a determination unit (see claim 1 for interpretation of “determination unit”), that a display device is powered off abnormally ([0045]), and outputting an abnormal power-off indication signal (Fig. 2: “Xon”; [0045]: high-level pulse signal inputted to control signal line Xon; Examiner’s Note: the prior art of record does not preclude that a display shutdown is an abnormal shutdown) to a potential control unit (see claim 1 for interpretation of “potential control unit”) and a data line control unit (see claim 1 for interpretation of “data line control unit”); 
receiving, by the data line control unit, the abnormal power-off indication signal, and controlling a data switch (see claim 1 for interpretation of “data switch”) so that a data voltage supplying unit (see claim 1 for interpretation of “data voltage supply unit”) writes a predetermined discharging level (Fig. 2: “GND”) into a data line (Fig. 2: data lines 121), 
receiving, by the potential control unit, the abnormal power-off indication signal, and outputting a discharging control signal ([0045]: a high level pulse signal provided to Xon control 
receiving, by the discharging unit, the discharging control signal at the control end of the discharging unit, and controlling the display level end to write the first level into a gate line (Fig. 2: gate lines 111), so as to turn on a Thin Film Transistor (TFT) at a pixel region (Fig. 2: first transistor 131; [0003]: last sentence) whose gate electrode is connected to the gate line; and 
releasing residual charges on a pixel electrode to the data line through the TFT which has been turned on (Fig. 2: [0045]),
Xu does not further teach “wherein the display level end of the display device is a display low-level end, and the display control method further comprises enabling the display low-level end to be separated from an electrostatic protection low-level end of the display device, so that the display low-level end is not connected to the electrostatic protection low-level end”.
However, according to para. [0045] of Xu, it is not precluded that it is an option that all transistors could be P-type transistors. In this scenario, Vgh is necessarily replaced by Vgl for proper operation, which would result in the display level end being a display low-level end.
As for the limitation “the display control method further comprises enabling the display low-level end to be separated from an electrostatic protection low-level end of the display device, so that the display low-level end is not connected to the electrostatic protection low-level end”, Examiner takes Official Notice that it is common practice not connecting either a Vgh or Vgl source to an electrostatic protection low- level end of a display device used in an electrostatic protection circuit.
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0206477) in view of Imana (US 2015/0355683).
Regarding claim 9, Xu teaches the display control method according to claim 1. Xu does not explicitly further teach the display control method according to claim 1, wherein the potential control unit is further configured to turn on the discharging transistor at a touch time period.
The feature indicates that a touch operation powers off the display device, which turns on the discharging transistor. Xu teaches in para. [0045] and Fig. 2 that a display shutdown causes turning on the discharging transistor, but is silent on how the display shutdown is achieved. However, it is common practice using a touch operation to shut down the display device. 
Imana, for instance, teaches in para. [0030] “a user may tap the touch sensing region 132 to power on and/or power off the display screen 116”, i.e., a touch operation at a touch time period, is used to shut down a display.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Imana’s technique with Xu’s technique, configuring the potential control unit to turn on the discharging transistor at a touch time period.


Regarding claim 10, Xu teaches a display control method (Fig. 2) for use in the display device according to claim 1, comprising steps of: 
determining, by the determination unit that the display device is powered off abnormally ([0045]), and outputting an abnormal power-off indication signal (Fig. 2: “Xon”; [0045]: high-level pulse signal inputted to control signal line Xon; Examiner’s Note: the prior art of record does not preclude that a display shutdown is an abnormal shutdown) to a potential control unit (see claim 1 for interpretation of “potential control unit”) and a data line control unit (see claim 1 for interpretation of “data line control unit”); 
receiving, by the data line control unit, the abnormal power-off indication signal, and controlling a data switch (see claim 1 for interpretation of “data switch”) so that a data voltage supplying unit (see claim 1 for interpretation of “data voltage supply unit”) writes a predetermined discharging level (Fig. 2: “GND”) into a data line (Fig. 2: data lines 121), 
receiving, by the potential control unit, the abnormal power-off indication signal, and outputting a discharging control signal ([0045]: a high level pulse signal provided to Xon control signal line) to a control end of the discharging unit, and controlling a potential at a display level end (Fig. 2: “GND” end) to be a first level; 
receiving, by the discharging unit, the discharging control signal at the control end of the discharging unit, and controlling the display level end to write the first level into a gate line (Fig. 
releasing residual charges on a pixel electrode to the data line through the TFT which has been turned on (Fig. 2: [0045]), 
wherein the discharging unit comprises the  discharging transistor (see claim 1 for interpretation of “discharging transistor”), a gate electrode of the discharging transistor is connected to the potential control unit, a first electrode of the discharging transistor is connected to a corresponding gate line, and a second electrode of the discharging transistor is connected to the display level end; and 
the display control method further comprises, controlling, by the potential control unit, the discharging transistor to be turned on and controlling the display level end to write a second level (Fig. 2: “Vgh”) into the gate line.
Xu does not further teach the writing of the second level to the gate line is at a touch time period.
The feature indicates that a touch operation powers off the display device, which turns on the discharging transistor. Xu teaches in para. [0045] and Fig. 2 that a display shutdown causes turning on the discharging transistor, but is silent on how the display shutdown is achieved. However, it is common practice using a touch operation to shut down the display device. 
Imana, for instance, teaches in para. [0030] “a user may tap the touch sensing region 132 to power on and/or power off the display screen 116”, i.e., a touch operation at a touch time period, is used to shut down a display.

Using a touch operation to shut down a display is common practice in the related art. One ordinary skill in the art would try this shutdown approach for a predictable result. 

Regarding claim 11, Xu/Imana teach the display control method according to claim 10. Xu further teaches the display control method according to claim 10, wherein the predetermined discharging level is a ground level (Fig. 2: “GND”).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Drawing objection set forth in previous Office action is withdrawn.

Double patenting rejection set forth in previous Office action is withdrawn.

Applicant's arguments filed on 1/15/2021 have been fully considered but they are not persuasive. Specifically, Applicant presents that Xu’s seventh transistor 143 is not included in .
In this Office action, the driving IC is interpreted as the entire circuit shown in Fig. 2 excluding the pixel units 130. In view of this new interpretation, the seventh transistor 143 is included in the data voltage supplying unit (which is interpreted as unit including ground GND and seventh transistor 143) of the driving IC. Therefore, the Xu reference still teach each feature of claim 1, which deems claim 1 not allowable.
Applicant does not present other arguments concerning the prior art rejection in previous Office action. Rejections to claims 1-6 and 8-12 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693